Title: Memorandum to George Washington, 22 September 1793
From: Jefferson, Thomas
To: Washington, George

 
Heads of answer to the Caroline resolutions.
Taking them up in their order, they appear susceptible of answer in the following way.
The 1st. and 2d. by a concurrence of sentiment for the maintenance of the constitution, and preservation of peace, and the pleasure with which the President recieves their assurances of support in these objects.
3. Notice of the expressions of their personal respect.
4. Approbation of their expressions of gratitude to the French nation for aids extended in a time of need, and the honorable trait evidenced in the National character by a strong remembrance of it, even in the moment when the justice due to others imposes laws on the manifestation of it. That being firmly persuaded that the interest and happiness of all the parties engaged in the present contests of Europe will be most promoted by their obtaining every one what is right, and no more, we may innocently and justly pray to heaven that such may be the result of these afflicting contests.
 
5.6.7. to express a firm attachment to the free principles of our government, and a confidence that the virtue and good sense of our citizens will counteract and defeat all measures which might tend to weaken their affection to these principles, to alienate them from the republican government they have established for themselves, or to innovate on it’s character.
8. it would seem more delicate and dignified to pass over this altogether.
Sep. 22. 1793.
